Citation Nr: 1138614	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Human Immunodeficiency Virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from August 1983 to April 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  

In the Veteran's substantive appeal he requested a personal hearing before a Decision Review Officer (DRO) and the Board, both to be held at his local RO.  The Veteran requested that his DRO hearing be rescheduled.  He failed to appear for the last scheduled hearing in April 2008.  The Veteran also failed to appear for his Board hearing in January 2010.  As such, his hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(d). 

The appeal was previously before the Board in April 2010 and remanded for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran is not shown to have manifested HIV in service or for many years thereafter.  

3.  The currently demonstrated HIV is not shown to be due to an injury or other event of the Veteran's active service.


CONCLUSION OF LAW

The Veteran's HIV is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran filed his claim for benefits in June 2005.  Prior to the initial rating decision, VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in July 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  An additional VCAA letter was sent in March 2008, which included notice pursuant to the Dingess decision.  The claim was last readjudicated in a June 2011 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records and post-service VA medical records.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes that pursuant to the April 2010 Board Remand, the Veteran was scheduled for VA examination in July 2010.  Prior to the examination, the Veteran was notified that he was being scheduled for such an examination and that he would be notified of the date, time, and place of examination.  He was informed that if he was unable to keep the appointment or wanted to be re-scheduled, he was to contact the medical facility.  He was further notified that failure to report without good cause would result in his claim being considered based on the evidence of record.

Even though a copy of the VA examination notice is not contained within the claims file, in light of the fact that the Veteran's most recent address of record was identified on the examination request form, the Board will presume that the VA Medical Center (VAMC) electronically generated and mailed the Veteran notice of the scheduled examination at his address of record.  Thus, the presumption of regularity of the mail applies because VA's general practice does not include maintaining a hard copy of the notice letter and its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The Veteran failed to report for the July 2010 VA examination.  He also did not request that examination be rescheduled. 

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

In addition, any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that he is entitled to service connection for HIV.  Specifically, he asserts that he contracted the infection through a blood transfusion during his 1987 left shoulder surgery.   He also maintains that he had surgery for head trauma during active service whereby he could have contracted the disease. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for HIV infection is not warranted.  In this regard, the Veteran's service treatment records are wholly devoid of a diagnosis of HIV or the claimed blood transfusion.  Notably, a May 1986 HIV test was negative.  In addition, while the Veteran was struck by a car in November 1984 after an altercation and sustained closed head trauma in June 1986, he did not undergo surgery or blood transfusion.  The Veteran was treated for scabies and crabs after a weekend with his girlfriend, who had the same problem, in April 1985.    

While service treatment records confirm that the Veteran underwent a Bankart repair in May 1987 for recurrent dislocations of the left shoulder, there is no indication in the surgical records that he received a blood transfusion.  Moreover, an HIV test was drawn in December 1987 with no reported results.  

Post service, the Veteran was first diagnosed with HIV infection in 2005.  A May 2005 VA outpatient treatment record shows the Veteran denied intravenous drug use and homosexual exposure.  He also denied prior HIV testing.  The Veteran indicated that he had blood transfusions during surgery since 1990, which has not been confirmed.  He indicated that he had unprotected heterosexual exposure prior to his eight-year monogamous relationship with his spouse.  He also reported cutaneous exposure to blood from an HIV positive co-worker, which the Veteran now denies having reported to the provider.  The treatment provider indicated that HIV RF was probably due to unprotected heterosexual exposure.

A separate May 2005 entry notes the Veteran was concerned how he contracted HIV as he was in a monogamous relationship with his wife, who tested negative, and had no prior blood transfusions.  

The Veteran has since denied reporting no prior blood transfusions, however; none have been confirmed by the objective medical evidence of record, to include surgery conducted in 1992 to repair the left shoulder, 1997 for Achilles tendon rupture, and 1998 for the left wrist.
  
On review, the evidence serves to date the onset of his HIV to a period many years after the Veteran's period of active service in April 1988.  Further, the medical evidence shows a reported history of unprotected heterosexual intercourse both before and after service until the beginning of his marriage to his spouse in approximately 1997.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that HIV infection was due to surgery during active service, namely for the left shoulder, or any other event or incident of the Veteran's service.  Id.  In addition, while the Board has also considered the possibility that the Veteran's HIV infection was related to unprotected sex he engaged in during service as opposed to after service (according to the Veteran's statements, he had unprotected sex until his marriage, i.e., between 1988 and 1997), documented in-service intercourse occurred between he and his in-service girlfriend prior to the Veteran testing negative for HIV in May 1986, and there is no indication in the record that the Veteran did not thereafter remain faithful to his girlfriend until his discharge from service in April 1988.  

Moreover, as noted in the section entitled, "Duties to Notify and Assist," the matter was remanded by the Board in April 2010 to afford the Veteran a VA examination for the purpose of determining etiology of his HIV infection.  The Veteran failed to appear for the examination and thus, his claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).

So even though the Veteran claims that he contracted HIV infection as result of blood transfusion during service and was told by doctors that the disease could lay dormant for twenty years before discovery, there is no competent evidence that establishes a causal link between any current HIV and an identified injury or other claimed incident of the Veteran's service.  Notably, there is no evidence of a blood transfusion during service.

Although the Veteran asserts that he contracted HIV during service, his statements alone do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition like HIV and identify likely etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for HIV infection is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


